                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 1 of 19




                                                                      David H. Krieger, Esq.
                                                                  1 Nevada Bar No. 9086

                                                                  2 KRIEGER LAW GROUP LLC
                                                                      500 N. Rainbow Blvd., Suite 300
                                                                  3 Las Vegas, NV 89107
                                                                      Phone: (702) 848-3855
                                                                  4 Email: dkrieger@kriegerlawgroup.com

                                                                  5
                                                                      Matthew I. Knepper, Esq.
                                                                  6 Nevada Bar No. 12796
                                                                      Miles N. Clark, Esq.
                                                                  7 Nevada Bar No. 13848

                                                                  8 KNEPPER & CLARK LLC
                                                                    5510 S. Fort Apache Rd, Suite 30
                                                                  9 Las Vegas, NV 89148-7700
                                                                    Phone: (702) 856-7430
                                                                 10 FAX: (702) 447-8048

                                                                 11 Email: matthew.knepper@knepperclark.com
                                                                    Email: miles.clark@knepperclark.com
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      Attorneys for Plaintiff
                               Henderson, Nevada 89052




                                                                 13                                 UNITED STATES DISTRICT COURT
                                                                 14                                      DISTRICT OF NEVADA

                                                                 15                                     :
                                                                      TERESA L. EVANS-SAMPLE,           :
                                                                 16                                     :
                                                                                                                         Civil Action No.:
                                                                 17                    PLAINTIFF,       :
                                                                           V.                           :
                                                                                                                         COMPLAINT FOR DAMAGES
                                                                 18                                     :
                                                                                                                         PURSUANT TO THE FAIR CREDIT
                                                                      EARLY WARNING SERVICES, LLC; JP   :
                                                                 19                                                      REPORTING ACT, 15 U.S.C. § 1681, ET
                                                                      MORGAN CHASE BANK, NA;            :
                                                                                                                         SEQ.
                                                                 20   LEXISNEXIS RISK SOLUTIONS; TARGET :
                                                                      FINANCIAL; AND WELLS FARGO BANK, :
                                                                                                                         JURY TRIAL DEMANDED
                                                                 21   NA,
                                                                 22                             Defendants.
                                                                 23
                                                                                                        JURISDICTION AND VENUE
                                                                 24
                                                                      1.     This Court has federal question jurisdiction because this case arises out of violations of
                                                                 25

                                                                 26          federal law. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v. Community Lending,

                                                                 27          Inc., 773 F. Supp. 2d 941, 946 (D. Nev. 2011).
                                                                 28

                                                                                                                     1
                                                                             Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 2 of 19




                                                                      2.     This action arises out of Defendants’ violations of the Fair Credit Reporting Act, 15
                                                                  1

                                                                  2          U.S.C. §§ 1681-1681(x) (“FCRA”).

                                                                  3 3.       Venue is proper in the United States District Court for the District of Nevada pursuant to
                                                                  4          28 U.S.C. § 1391(b) because Plaintiff resides in Clark County, the State of Nevada and
                                                                  5
                                                                             because Defendants are subject to personal jurisdiction in the County of Clark, State of
                                                                  6
                                                                             Nevada as it conducts business there. Venue is also proper because the conduct giving
                                                                  7

                                                                  8          rise to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2). Further, Early Warning

                                                                  9          has a registered agent of service in Nevada and is listed with the Nevada Secretary of
                                                                 10          State as a foreign limited liability company doing business in Nevada.
                                                                 11
                                                                                                                 PARTIES
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                        4.   Plaintiff is a natural person residing in the County of Clark, State of Nevada. Plaintiff is
                               Henderson, Nevada 89052




                                                                 13
                                                                             a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
                                                                 14
                                                                        5.   Early Warning Services, LLC (“Early Warning”) is a “Consumer Reporting Agency” as
                                                                 15

                                                                 16          that term is defined by 15 U.S.C. § 1681a(f) because it regularly assembles and/or

                                                                 17          evaluates consumer credit information for the purpose of furnishing consumer reports to
                                                                 18
                                                                             third parties, and uses interstate commerce to prepare and/or furnish the reports. Early
                                                                 19
                                                                             Warning is doing business in Nevada with its principal place of business in Arizona.
                                                                 20
                                                                        6.   Defendant LexisNexis Risk Solutions (“Lexis”) is a corporation doing business in
                                                                 21

                                                                 22          Nevada. Lexis regularly assembles and/or evaluates consumer credit information for the

                                                                 23          purpose of furnishing consumer reports to third parties, and use interstate commerce to
                                                                 24
                                                                             prepare and/or furnish the reports. As such, Lexis is a “consumer reporting agency” as
                                                                 25
                                                                             that term is defined by 15 U.S.C. § 1681a(f).
                                                                 26
                                                                        7.   Defendant Target Financial (“Target”) is a corporation doing business in Nevada. Target
                                                                 27

                                                                 28          is a “person” for purposes of 15 U.S.C. §§ 1681b(f) and 1681q.

                                                                                                                      2
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 3 of 19




                                                                      8.    Defendant JP Morgan Chase Bank NA (“Chase”) is a corporation doing business in
                                                                  1

                                                                  2         Nevada. Chase is a “person” for purposes of 15 U.S.C. §§ 1681b(f) and 1681q.

                                                                  3   9.    Defendant Wells Fargo Bank NA (“Wells Fargo”) is a corporation doing business in
                                                                  4         Nevada. Chase is a “person” for purposes of 15 U.S.C. §§ 1681b(f) and 1681q.
                                                                  5
                                                                      10.   Unless otherwise indicated, the use of Defendants’ names in this Complaint includes all
                                                                  6
                                                                            agents, employees, officers, members, directors, heirs, successors, assigns, principals,
                                                                  7

                                                                  8         trustees, sureties, subrogees, representatives, and insurers of Defendants named.

                                                                  9                                   FACTUAL ALLEGATIONS
                                                                 10                                  General Statutory Background
                                                                 11
                                                                      11.   The United States Congress has found the banking system is dependent upon fair and
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                            accurate credit reporting. Inaccurate consumer reporting directly impairs the efficiency
                               Henderson, Nevada 89052




                                                                 13

                                                                 14         of the banking system. Further, policies and procedures unreasonably designed to assure

                                                                 15         that consumer information remains private and is reported accurately directly undermine
                                                                 16         the public confidence in banking and financial systems.
                                                                 17
                                                                      12.   Congress enacted the FCRA to insure accurate reporting, to promote efficiency in the
                                                                 18
                                                                            banking system, and to protect consumer privacy.          The FCRA ensures consumer
                                                                 19

                                                                 20         reporting agencies exercise their grave responsibilities with fairness, impartiality, and a

                                                                 21         respect for the consumer’s right to privacy because consumer reporting agencies have
                                                                 22         assumed a vital role in assembling and evaluating consumer credit and other information
                                                                 23
                                                                            on consumers.
                                                                 24
                                                                      13.   The FCRA protects consumers through a tightly wound set of protections from the
                                                                 25

                                                                 26         material risk of harms that otherwise flow from inaccurate reporting. Thus, through the

                                                                 27         FCRA, Congress struck a balance between the credit industry’s desire to base credit
                                                                 28

                                                                                                                     3
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 4 of 19




                                                                             decisions on accurate information, and consumers’ substantive right to protection from
                                                                  1

                                                                  2          damage to reputation, shame, mortification, and the emotional distress that naturally

                                                                  3          follows from inaccurate reporting of a consumer’s fidelity to his or her financial
                                                                  4          obligations.
                                                                  5
                                                                                             DEFENDANTS’ LIABILITY TO PLAINTIFF
                                                                  6
                                                                                            Counts 1 and 2 – Violations of Section 1681g(a)(1)
                                                                  7

                                                                  8   14.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this

                                                                  9          Complaint.
                                                                 10   15.    The FCRA entitles the consumer to take an active role in the protection of his or her
                                                                 11
                                                                             sensitive personal information, by giving the consumer a right to request “All information
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                             in the consumer’s file at the time of the request.” 15 U.S.C. § 1681g(a)(1).1 Disclosure
                               Henderson, Nevada 89052




                                                                 13

                                                                 14          of complete information in a consumer’s file permits the consumer to determine whether

                                                                 15          any information is inaccurate, as well as protect a consumer’s privacy. See 15 U.S.C. §
                                                                 16          1681a(d)(2)(A)(iii); 1681b(c).
                                                                 17
                                                                      16.    Specifically, and pursuant to Section 1681g, when a CRA discloses to a consumer that
                                                                 18
                                                                             consumer’s file, the disclosure must “clearly and accurately” reflect all the information in
                                                                 19

                                                                 20          that consumer’s file at the time of the disclosure. 15 U.S.C. § 1681g(a)(1); Ramirez v.

                                                                 21          TransUnion LLC, --- F.3d ----, 2020 WL 946973, at *15-16 (9th Cir. Feb. 27, 2020).
                                                                 22          Information which is either unclear or inaccurate violates the statute and creates liability.
                                                                 23
                                                                             See Leoni v. Experian Information Solutions, Inc., No. 17-cv-1408-RFB-VCF, 2019 WL
                                                                 24
                                                                             4866118, at *4 (D. Nev. Sept. 26, 2019).
                                                                 25

                                                                 26

                                                                 27
                                                                      1
                                                                          This requirement is subject to exceptions in Sections 1681h(a)(1) and 1681g(a)(1)(A)-(B),
                                                                 28 which are not relevant here.

                                                                                                                        4
                                                                             Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 5 of 19




                                                                      17.    The Ninth Circuit evaluates the clarity and accuracy of a disclosure by recourse to how an
                                                                  1

                                                                  2          average consumer would view them. See Shaw v. Experian Information Solutions, Inc.,

                                                                  3          891 F.3d 749 (9th Cir. 2018). “File,” is explicitly defined in the FCRA, and when applied
                                                                  4          to consumers, means, “all of the information on that consumer and retained by a consumer
                                                                  5
                                                                             reporting agency regardless of how the information is stored.” 15 U.S.C. § 1681a(g). The
                                                                  6
                                                                             Ninth Circuit has defined “file” as all information the CRA maintains on a consumer that
                                                                  7

                                                                  8          has been, or might be, included in a consumer report on that consumer. See Shaw, 891

                                                                  9          F.3d at 759-60.
                                                                 10   18.    Clear and accurate disclosure also furthers the FCRA’s privacy policies, by providing a
                                                                 11
                                                                             consumer the opportunity to self-police their reported information for fraud, as well as to
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                             determine whether that consumer should exercise their rights to refuse to permit a
                               Henderson, Nevada 89052




                                                                 13

                                                                 14          company to share data between its affiliate companies, as well as to opt out of receipt of

                                                                 15          promotional mailings. See 15 U.S.C. §§ 1681a(d)(2)(A)(iii); 1681b(c).
                                                                 16         Count 1 – Early Warning Violates Section 1681g(a)(1) by Including Inaccurate and
                                                                 17                           Confusing Information on Its Disclosures.

                                                                 18   19.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 19          Complaint.
                                                                 20
                                                                      20.    Pursuant to Plaintiff’s request, Early Warning provided her with what purported to be all
                                                                 21
                                                                             of her Section 1681g disclosures on November 4, 2019 (“Early Warning Disclosure”).
                                                                 22

                                                                 23          Thereon, Early Warning reported a BANA account with a previous account status of

                                                                 24          “overdrawn” in 2001.
                                                                 25   21.    Such information might appear on other consumer reports Early Warning issued about
                                                                 26
                                                                             Plaintiff. Moreover, the inquiries section of Plaintiff’s Disclosure showed that several
                                                                 27

                                                                 28

                                                                                                                      5
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 6 of 19




                                                                            entities had accessed her private credit information shortly before her disclosure, and on
                                                                  1

                                                                  2         information and belief such access continued after her disclosure was made.

                                                                  3   22.   The information in question had the tendency to confuse an average consumer like
                                                                  4         Plaintiff, regardless of her ability to dispute the information in question.
                                                                  5
                                                                      23.   Consequently, Plaintiff’s Disclosure was inaccurate and derogatory, in violation of
                                                                  6
                                                                            Section 1681g(a)(1).
                                                                  7

                                                                  8     Count 2 – Lexis Violates Section 1681g(a)(1) by Including Inaccurate and Confusing
                                                                                                  Information on Its Disclosures.
                                                                  9
                                                                      24.   Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 10

                                                                 11         Complaint.
KRIEGER LAW GROUP, LLC




                                                                            Pursuant to Plaintiff’s request, Lexis provided her with all of her Section 1681g
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12   25.
                               Henderson, Nevada 89052




                                                                 13         disclosures on November 1, 2019 in a series of separate reports (collectively, “Lexis
                                                                 14
                                                                            Warning Disclosures”). Thereon, Lexis reported eight inaccurate addresses (“Inaccurate
                                                                 15
                                                                            Addresses”).
                                                                 16

                                                                 17   26.   Such information might appear on other consumer reports Lexis issued about Plaintiff.

                                                                 18         Moreover, the inquiries section of Plaintiff’s Disclosures showed that at least one entity
                                                                 19         had accessed her private credit information shortly before her disclosure, and on
                                                                 20
                                                                            information and belief such access continued after her disclosure was made.
                                                                 21
                                                                      27.   The information in question had the tendency to confuse an average consumer like
                                                                 22

                                                                 23         Plaintiff, regardless of her ability to dispute the information in question.

                                                                 24   28.   Consequently, Plaintiff’s Disclosure was inaccurate and derogatory, in violation of
                                                                 25         Section 1681g(a)(1).
                                                                 26
                                                                                                Counts 3 and 4 – Violations of Section 1681i
                                                                 27

                                                                 28

                                                                                                                      6
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 7 of 19




                                                                      29.   Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                  1

                                                                  2         Complaint.

                                                                  3   30.   Section 1681i establishes requirements for a reporting agency’s reinvestigation of a
                                                                  4         consumer dispute. Under Section 1681i(a), a consumer may dispute any inaccurate item
                                                                  5
                                                                            of information contained in their file by notifying the reporting agency of the inaccuracy.
                                                                  6
                                                                            Count 3 – Early Warning Violates Section 1681i by Failing to Timely Transmit the
                                                                  7                     Results of Any Reinvestigation It Conducted to Plaintiff.
                                                                  8
                                                                      31.   Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                  9
                                                                            Complaint.
                                                                 10

                                                                 11   32.   After receipt of the Early Warning Disclosure, on or about December 10, 2019, pursuant
KRIEGER LAW GROUP, LLC




                                                                            to 15 U.S.C. § 1681i(a)(1), Plaintiff disputed Early Warning’s reported information
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13         regarding misreported trade lines by notifying Early Warning, in writing, of the incorrect
                                                                 14
                                                                            and inaccurate BANA information, as well as two impermissible inquiries on her credit
                                                                 15
                                                                            file.
                                                                 16

                                                                 17   33.   Specifically, Plaintiff mailed a written dispute, certified, return receipt (“Early Warning

                                                                 18         Dispute Letter”), to Early Warning, requesting disputed inaccurate and incorrect
                                                                 19         derogatory information be removed, corrected, or deleted.
                                                                 20
                                                                      34.   Early Warning received Plaintiff’s dispute, because it acknowledged the same in a
                                                                 21
                                                                            December 17, 2019 letter to Plaintiff.
                                                                 22

                                                                 23   35.   Early Warning was required to conduct an investigation pursuant to 15 U.S.C. § 1681i,

                                                                 24         and to respond to her dispute within either 30 or 45 days, as required under Section
                                                                 25         1681i(a)(3) or (6).
                                                                 26
                                                                      36.   However, Early Warning failed to comply with its obligation to provide Plaintiff with the
                                                                 27
                                                                            results of any “reinvestigation” completed relating to the Early Warning Dispute Letter.
                                                                 28

                                                                                                                     7
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 8 of 19




                                                                      37.   Consequently, Early Warning violated Section 1681i(a) of the FCRA.
                                                                  1

                                                                  2   Count 4 – Lexis Violates Section 1681i(a) by Failing to Properly Present Plaintiff with the
                                                                                                   Results of Her Reinvestigation.
                                                                  3
                                                                      38.   Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                  4

                                                                  5         Complaint.

                                                                  6   39.   After receipt of her Lexis Disclosures, on or about December 11, 2019, pursuant to 15
                                                                  7         U.S.C. § 1681i(a)(1), Plaintiff disputed Lexis’s reported information regarding the
                                                                  8
                                                                            Inaccurate Addresses as well as, inter alia, an inaccurate inquiry appearing on her
                                                                  9
                                                                            Disclosures.
                                                                 10

                                                                 11   40.   Specifically, Plaintiff mailed a written dispute, certified, return receipt (“Early Warning
KRIEGER LAW GROUP, LLC




                                                                            Dispute Letter”), to Lexis requesting disputed inaccurate and incorrect derogatory
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13         information be removed, corrected, or deleted.
                                                                 14
                                                                      41.   Lexis received Plaintiff’s dispute, as it ultimately responded with a reinvestigation to
                                                                 15
                                                                            Plaintiff on January 10, 2020 (“Reinvestigation”). On information and belief, Lexis did
                                                                 16

                                                                 17         not find Plaintiff’s dispute to be frivolous or irrelevant in all respects.

                                                                 18   42.   Consequently, Lexis was required to conduct a reinvestigation, and to send its
                                                                 19         reinvestigation notice to Plaintiff, pursuant to 15 U.S.C. 1681i(a)(6).
                                                                 20
                                                                      43.   Lexis’s Reinvestigation was thoroughly unclear. Instead of identifying the items of
                                                                 21
                                                                            information it had reinvestigated, Lexis informed Plaintiff that it had conducted
                                                                 22

                                                                 23         reinvestigations by reference to indecipherable numbers which were not related to any

                                                                 24         item of information she had disputed. Therefore, Plaintiff was at a total loss as to
                                                                 25         whether Lexis’s reinvestigation had actually resolved all of her disputes.
                                                                 26

                                                                 27

                                                                 28

                                                                                                                       8
                                                                             Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 9 of 19




                                                                      44.     By failing to provide Plaintiff with notice that it had actually reinvestigated and resolved
                                                                  1

                                                                  2           each item of disputed information Plaintiff had dismissed, Lexis’s reinvestigation

                                                                  3           remained incomplete, and violated Section 1681i(a) of the FCRA.
                                                                  4   Count 5 – Early Warning Violates Section 1681c(a)(5) by Including Adverse Information on
                                                                  5             Plaintiff’s File Which Antedates the Report by More than Seven Years.

                                                                  6   45.     Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                  7           Complaint.
                                                                  8
                                                                      46.     Under Section 1681c(a)(5), no consumer reporting agency may report any “adverse item
                                                                  9
                                                                              of information . . . which antedates the report by more than seven years.” Controlling
                                                                 10

                                                                 11           Ninth Circuit case law states the same. Moran v. Screening Pros, LLC, 943 F.3d 1175
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12           (9th Cir. 2019).
                               Henderson, Nevada 89052




                                                                 13   47.     Plaintiff’s Early Warning Disclosure reported an adverse status of “overdrawn” on
                                                                 14
                                                                              Plaintiff’s BANA account, which dated from 2001.
                                                                 15
                                                                      48.     On information and belief, such information could appear on any other consumer reports
                                                                 16

                                                                 17           issued regarding Plaintiff.

                                                                 18   49.     Because this derogatory entry predated the date of a report by more than seven years,
                                                                 19           Early Warning violated Section 1681c(a)(5).
                                                                 20
                                                                            Count 6 – Early Warning Violates Section 1681e(b) by Reporting Adverse Information
                                                                 21                              Longer than the Statutory Time Period.
                                                                 22   50.     Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 23
                                                                              Complaint.
                                                                 24
                                                                      51.     As part of its affirmative obligations to ensure the accuracy of its reported data, the
                                                                 25

                                                                 26           consumer reporting agencies are required to adopt “reasonable procedures designed to

                                                                 27           ensure maximum possible accuracy of the information concerning the individual about
                                                                 28

                                                                                                                       9
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 10 of 19




                                                                             whom the report relates.” 15 U.S.C. § 1681e(b). This requirement exists whenever a
                                                                  1

                                                                  2          consumer report is “prepared.” Id.

                                                                  3   52.    Under controlling Ninth Circuit precedent, a reporting agency need not publish a
                                                                  4          consumer report to a third party; rather, it is satisfied where an agency makes consumer
                                                                  5
                                                                             reports available for third parties to acquire, regardless of whether a consumer can prove
                                                                  6
                                                                             that a consumer report was ever published to a third party. Ramirez, 2020 WL 946973, at
                                                                  7

                                                                  8          *12.

                                                                  9   53.    By reporting information in violation of Section 1681c(a)(5), Early Warning
                                                                 10          demonstrated that it lacked procedures to exclude derogatory information which predated
                                                                 11
                                                                             its reports by more than seven years. This, in turn, violated Section 1681e(b).
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      Count 7 – Early Warning Violates Section 1681e(a) by Permitting Chase and Wells Fargo to
                               Henderson, Nevada 89052




                                                                 13             Procure Consumer Reports on Plaintiff Without Permissible Purposes.
                                                                 14
                                                                      54.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 15
                                                                             Complaint.
                                                                 16

                                                                 17   55.    A CRA is obligated to follow reasonable policies and procedures when it permits

                                                                 18          disclosure of consumer reports pursuant to the exclusively enumerated permissible
                                                                 19          purposes under 15 U.S.C. § 1681e(a), and to ensure that consumer reports are not
                                                                 20
                                                                             furnished to persons it has reasonable grounds to believe will not use the consumer report
                                                                 21
                                                                             for a permissible purpose. If a CRA has “reasonable grounds” to believe that information
                                                                 22

                                                                 23          will not be used for a permissible purpose, it must not furnish a report to that third party.

                                                                 24          15 U.S.C. § 1681e(a). Pursuant to Pintos v. Pacific Creditor’s Ass’n, however, to avoid
                                                                 25          liability, a CRA must do more than claim reliance on a third party’s “general promise to
                                                                 26
                                                                             obey the law.” 605 F.3d 665, 675-76 (9th Cir. 2009). In the Ninth Circuit, a consumer
                                                                 27
                                                                             need not allege the specific purpose a third party had to procure credit. See Nayab v.
                                                                 28

                                                                                                                      10
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 11 of 19




                                                                             Capital One Bank (USA), N.A., 942 F.3d 480, 493-95 (9th Cir. 2019) (considering claims
                                                                  1

                                                                  2          under Section 1681b(f)).

                                                                  3   56.    On information and belief, Early Warning permits third parties to procure a consumer’s
                                                                  4          private information without requiring a permissible purpose.
                                                                  5
                                                                      57.    Specifically, the Early Warning Disclosure reported that it had permitted Chase to
                                                                  6
                                                                             procure Plaintiff’s consumer report on September 19, 2019, and permitted Wells Fargo
                                                                  7

                                                                  8          entities to procure her consumer report twice, on August 29-30, 2019.           The Early

                                                                  9          Warning Disclosure showed no active accounts for either Wells Fargo or Chase, and thus
                                                                 10          these entities could not have procured Plaintiff’s consumer report for purposes of
                                                                 11
                                                                             reviewing Plaintiff’s account. Neither of these entities had any other permissible purpose
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                             to procure a consumer report about Plaintiff.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14   58.    The Early Warning Disclosure was the first time Plaintiff received notification of these

                                                                 15          impermissible inquiries.
                                                                 16   59.    By failing to ensure that it only permitted entities to access Plaintiff’s private credit
                                                                 17
                                                                             information for a permissible purpose, Early Warning demonstrated that it lacked
                                                                 18
                                                                             procedures sufficient to comply with Section 1681e(a), and violated this statute.
                                                                 19

                                                                 20                         Counts 8, 9, and 10 – Violations of Section 1681b(f)

                                                                 21   60.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 22          Complaint.
                                                                 23
                                                                      61.    In addition to ensuring accuracy, Congress also enacted the FCRA to protect consumer
                                                                 24
                                                                             privacy. 15 U.S.C. § 1681b provides an exhaustive list of permissible circumstances
                                                                 25

                                                                 26          under which a third party may access a consumer report from a consumer reporting

                                                                 27          agency. 15 U.S.C. § 1681b(f) prohibits the use and obtaining of consumer reports “for
                                                                 28

                                                                                                                     11
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 12 of 19




                                                                             any purpose unless (1) the consumer report is obtained for a purpose for which the
                                                                  1

                                                                  2          consumer report is authorized to be furnished under this section; and (2) the purpose is

                                                                  3          certified in accordance with Section 1681e of this title by a prospective user of the report
                                                                  4          through a general or specific certification.”
                                                                  5
                                                                      62.    Third parties are also under an obligation to procure consumer reports for specific
                                                                  6
                                                                             permissible purposes only. A third party who procures a consumer reports without a
                                                                  7

                                                                  8          permissible purpose is liable for violations of Section 1681b(f); further, Section 1681q

                                                                  9          provides that procuring a consumer report under false pretenses carries civil and criminal
                                                                 10          penalties.
                                                                 11
                                                                      63.    In the Ninth Circuit, a consumer need not allege the specific purpose a third party had to
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                             procure credit. See Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480, 493-95 (9th
                               Henderson, Nevada 89052




                                                                 13

                                                                 14          Cir. 2019) (considering claims under Section 1681b(f)).

                                                                 15         Count 8 – Wells Fargo Violates Section 1681b(f) by Procuring Consumer Reports
                                                                                    on Plaintiff from Early Warning Without Permissible Purposes.
                                                                 16

                                                                 17   64.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this

                                                                 18          Complaint.
                                                                 19   65.    As noted above, the Early Warning Disclosure shows that Wells Fargo procured two
                                                                 20
                                                                             consumer reports for Plaintiff from Early Warning on August 29-30, 2019. Wells Fargo
                                                                 21
                                                                             had no account relationship with Plaintiff at the time it procured these reports, nor had
                                                                 22

                                                                 23          any other permissible purpose to procure these reports.

                                                                 24   66.    Consequently, Wells Fargo violated Section 1681b(f) of the FCRA.
                                                                 25           Count 9 – Chase Violates Section 1681b(f) by Procuring a Consumer Report
                                                                 26              on Plaintiff from Early Warning Without Any Permissible Purpose.

                                                                 27

                                                                 28

                                                                                                                      12
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 13 of 19




                                                                      67.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                  1

                                                                  2          Complaint.

                                                                  3   68.    As noted above, the Early Warning Disclosure shows that Chase procured a consumer
                                                                  4          report for Plaintiff from Early Warning on September 19, 2019. Chase had no account
                                                                  5
                                                                             relationship with Plaintiff at the time it procured this report, nor had any other
                                                                  6
                                                                             permissible purpose to procure this report.
                                                                  7

                                                                  8   69.    Consequently, Chase violated Section 1681b(f) of the FCRA.

                                                                  9

                                                                 10          Count 10 – Target Violates Section 1681b(f) by Procuring a Consumer Report
                                                                 11                   on Plaintiff from Lexis Without Any Permissible Purpose.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12   70.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                               Henderson, Nevada 89052




                                                                 13          Complaint.
                                                                 14
                                                                      71.    On one of the Lexis Disclosures, Lexis reported that Target had procured a consumer
                                                                 15
                                                                             report from it on Target on September 19, 2019.          While Target claimed that its
                                                                 16

                                                                 17          permissible purpose was “written consent,” Plaintiff had never provided Target with such

                                                                 18          consent, nor did Target have any account relationship or other permissible purpose to
                                                                 19          procure the consumer report in question.
                                                                 20
                                                                      72.    Consequently, Target violated Section 1681b(f) of the FCRA.
                                                                 21
                                                                                             PLAINTIFF’S DAMAGES FOR COUNTS 1-12
                                                                 22

                                                                 23
                                                                                    Plaintiff’s Damages Related to Early Warning (Counts 1, 3, 5, 6-7)
                                                                 24
                                                                      73.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 25

                                                                 26          Complaint.

                                                                 27

                                                                 28

                                                                                                                     13
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 14 of 19




                                                                      74.    In connection with Counts 1, 3, 5, 6-7, Plaintiff has suffered actual damages, including
                                                                  1

                                                                  2          without limitation out-of-pocket expenses, lost time, and damage to her creditworthiness.

                                                                  3          Plaintiff has also suffered emotional distress, including, inter alia, anxiety, anger,
                                                                  4          depression, fear, embarrassment, frustration, nervousness, restlessness, and stress – which
                                                                  5
                                                                             has in turn caused her to suffer from panic attacks and aggravations of illnesses, among
                                                                  6
                                                                             others. Plaintiff has also suffered concrete informational injuries in the violation of her
                                                                  7

                                                                  8          privacy, as well as in receiving a defective Section 1681g disclosure and because Early

                                                                  9          Warning failed to protect her privacy by implementing reasonable procedures to ensure
                                                                 10          that consumer reports were only procured for permissible purposes. See 15 U.S.C. §
                                                                 11
                                                                             1681o.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      75.    In connection with Counts 1, 3, 5, 6-7, Early Warning’s conduct was willful.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14          Specifically, the statutory guidance of Sections 1681c, 1681e, 1681i, and 1681g are

                                                                 15          explicit, and Early Warning’s violations of the same constituted at least a reckless
                                                                 16          violation of the law. Early Warning has complete control of its reinvestigation, the
                                                                 17
                                                                             information in its files. Early Warning also knows that providing inaccurate information
                                                                 18
                                                                             to a consumer, retaining information longer than the statutory time period, and designing
                                                                 19

                                                                 20          internal procedures designed to ensure the maximum accuracy of its consumer-reporting

                                                                 21          information and to ensure that consumer reports were only provided for permissible
                                                                 22          purposes. Early Warning’s violation of Section 1681e(a) was also willful, as Early
                                                                 23
                                                                             Warning’s permission of access ran an unreasonably high risk of violating clear statutory
                                                                 24
                                                                             guidance regarding the procedures it should have had in place. Early Warning’s statutory
                                                                 25

                                                                 26          violations are evidence that its underlying interpretation of these statutes. Accordingly,

                                                                 27          Plaintiff is entitled to statutory damages. See 15 U.S.C. § 1681n.
                                                                 28

                                                                                                                     14
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 15 of 19




                                                                      76.    In connection with Counts 1, 3, 5, 6-7, Plaintiff has been required to retain counsel to
                                                                  1

                                                                  2          prosecute this action based on this defective investigation and reinvestigation, and is

                                                                  3          entitled to recover reasonable attorney’s fees and costs. See 15 U.S.C. §§ 1681n, 1681o.
                                                                  4                        Plaintiff’s Damages Related to Wells Fargo (Count 8)
                                                                  5
                                                                      77.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                  6
                                                                             Complaint.
                                                                  7

                                                                  8   78.    In connection with Count 8, Plaintiff has suffered actual damages, including without

                                                                  9          limitation out-of-pocket expenses, lost time, and emotional distress. Plaintiff has also
                                                                 10          suffered a concrete injury in that Wells Fargo violated its duties to protect her privacy.
                                                                 11
                                                                             See 15 U.S.C. § 1681o.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      79.    In connection with Count 8, Wells Fargo’s conduct was willful.            Specifically, the
                               Henderson, Nevada 89052




                                                                 13

                                                                 14          prohibition against obtaining a consumer report for an impermissible purpose in Section

                                                                 15          1681b(f) is unmistakable, and procuring a report in contravention of this clear authority
                                                                 16          evidences that Wells Fargo’s interpretation of the law which is objectively unreasonable.
                                                                 17
                                                                             This is especially true in light of the fact that Wells Fargo would have been obliged to
                                                                 18
                                                                             provide a permissible purpose at the time it procured credit. Consequently, Plaintiff is
                                                                 19

                                                                 20          eligible for statutory damages. See 15 U.S.C. § 1681n.

                                                                 21   80.    In connection with Count 8, Plaintiff has been required to retain counsel to prosecute this
                                                                 22          action based on this defective investigation and reinvestigation, and is entitled to recover
                                                                 23
                                                                             reasonable attorney’s fees and costs. See 15 U.S.C. §§ 1681n, 1681o.
                                                                 24
                                                                                               Plaintiff’s Damages Related to Chase (Count 9)
                                                                 25

                                                                 26   81.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this

                                                                 27          Complaint.
                                                                 28

                                                                                                                     15
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 16 of 19




                                                                      82.    In connection with Count 9, Plaintiff has suffered actual damages, including without
                                                                  1

                                                                  2          limitation out-of-pocket expenses, lost time, and emotional distress. Plaintiff has also

                                                                  3          suffered a concrete injury in that Chase violated its duties to protect her privacy. See 15
                                                                  4          U.S.C. § 1681o.
                                                                  5
                                                                      83.    In connection with Count 9, Chase’s conduct was willful. Specifically, the prohibition
                                                                  6
                                                                             against obtaining a consumer report for an impermissible purpose in Section 1681b(f) is
                                                                  7

                                                                  8          unmistakable, and procuring a report in contravention of this clear authority evidences

                                                                  9          that Chase’s interpretation of the law which is objectively unreasonable.           This is
                                                                 10          especially true in light of the fact that Chase would have been obliged to provide a
                                                                 11
                                                                             permissible purpose at the time it procured credit. Consequently, Plaintiff is eligible for
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                             statutory damages.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14   84.    In connection with Count 9, Plaintiff has been required to retain counsel to prosecute this

                                                                 15          action based on this defective investigation and reinvestigation, and is entitled to recover
                                                                 16          reasonable attorney’s fees and costs. See 15 U.S.C. §§ 1681n, 1681o.
                                                                 17
                                                                                               Plaintiff’s Damages Related to Lexis (Counts 2, 4)
                                                                 18
                                                                      85.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 19

                                                                 20          Complaint.

                                                                 21   86.    In connection with Counts 2, 4, Plaintiff has suffered actual damages, including without
                                                                 22          limitation out-of-pocket expenses, lost time, and damage to her creditworthiness. She has
                                                                 23
                                                                             also suffered emotional distress including, inter alia, sadness, depressing, fear,
                                                                 24
                                                                             frustration, helplessness, and stress; this has caused Plaintiff to suffer aggravations of
                                                                 25

                                                                 26          illnesses, insomnia, panic attacks, stomach pain – among other things. Plaintiff has also

                                                                 27          suffered concrete informational injuries in receiving a defective Section 1681g disclosure
                                                                 28

                                                                                                                     16
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 17 of 19




                                                                             and because Lexis failed to protect her privacy by implementing reasonable procedures to
                                                                  1

                                                                  2          ensure that consumer reports were only procured for permissible purposes. See 15 U.S.C.

                                                                  3          § 1681o.
                                                                  4   87.    In connection with Counts 2, 4, Lexis’s conduct was willful. Specifically, the statutory
                                                                  5
                                                                             guidance of Section 1681i, is explicit, and Lexis’s violations of the same constituted at
                                                                  6
                                                                             least a reckless violation of the law. Lexis has complete control of its reinvestigation
                                                                  7

                                                                  8          procedures, and knows that it must comply with Section 1681i’s clear mandate. Lexis’s

                                                                  9          statutory violations are evidence that its underlying interpretation of Section 1681i.
                                                                 10          Accordingly, Plaintiff is entitled to statutory damages. See 15 U.S.C. § 1681n.
                                                                 11
                                                                      88.    In connection with Counts 2, 4, Plaintiff has been required to retain counsel to prosecute
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                             this action based on this defective investigation and reinvestigation, and is entitled to
                               Henderson, Nevada 89052




                                                                 13

                                                                 14          recover reasonable attorney’s fees and costs. See 15 U.S.C. §§ 1681n, 1681o.

                                                                 15                            Plaintiff’s Damages Related to Target (Count 10)
                                                                 16   89.    Plaintiff incorporates all preceding allegations found in the preceding paragraphs of this
                                                                 17
                                                                             Complaint.
                                                                 18
                                                                      90.    In connection with Count 10, Plaintiff has suffered actual damages, including without
                                                                 19

                                                                 20          limitation out-of-pocket expenses, lost time, and emotional distress. Plaintiff has also

                                                                 21          suffered a concrete injury in that Target violated its duties to protect her privacy. See 15
                                                                 22          U.S.C. § 1681o.
                                                                 23
                                                                      91.    In connection with Count 10, Target’s conduct was willful. Specifically, the prohibition
                                                                 24
                                                                             against obtaining a consumer report for an impermissible purpose in Section 1681b(f) is
                                                                 25

                                                                 26          unmistakable, and procuring a report in contravention of this clear authority evidences

                                                                 27          that Target’s interpretation of the law which is objectively unreasonable.          This is
                                                                 28

                                                                                                                     17
                                                                                 Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 18 of 19




                                                                                  especially true in light of the fact that Target would have been obliged to provide a
                                                                  1

                                                                  2               permissible purpose at the time it procured credit. Consequently, Plaintiff is eligible for

                                                                  3               statutory damages.
                                                                  4        92.    In connection with Count 10, Plaintiff has been required to retain counsel to prosecute
                                                                  5
                                                                                  this action based on this defective investigation and reinvestigation, and is entitled to
                                                                  6
                                                                                  recover reasonable attorney’s fees and costs. See 15 U.S.C. §§ 1681n, 1681o.
                                                                  7

                                                                  8

                                                                  9                                            PRAYER FOR RELIEF
                                                                 10               Plaintiff respectfully requests the Court grant Plaintiff the following relief against
                                                                 11
                                                                           Defendants for each count:
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                           •      an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1) (all counts);
                               Henderson, Nevada 89052




                                                                 13

                                                                 14        •      an award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1) (all counts);

                                                                 15        •      an award of punitive damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 16
                                                                                  1681n(a)(2) (all counts);
                                                                 17
                                                                           •      an award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
                                                                 18
                                                                                  1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident of
                                                                 19

                                                                 20               negligent noncompliance of the FCRA (all counts); and

                                                                 21        •      any other relief the Court may deem just and proper (all counts).
                                                                 22

                                                                 23

                                                                 24

                                                                 25
                                                                      //

                                                                 26

                                                                 27 //

                                                                 28

                                                                                                                          18
                                                                            Case 2:20-cv-00758-JCM-VCF Document 1 Filed 04/27/20 Page 19 of 19




                                                                                                                  TRIAL BY JURY
                                                                  1
                                                                              Pursuant to the Seventh Amendment to the Constitution of the United States of America,
                                                                  2
                                                                      Plaintiff is entitled to, and demands, a trial by jury.
                                                                  3

                                                                  4 Dated: April 27, 2020
                                                                                                                                Respectfully submitted,
                                                                  5
                                                                                                                                /s/ David H. Krieger, Esq.
                                                                  6
                                                                                                                                David H. Krieger, Esq.
                                                                  7                                                             Nevada Bar No. 9086
                                                                                                                                KRIEGER LAW GROUP LLC
                                                                  8                                                             500 N. Rainbow Blvd., Suite 300
                                                                                                                                Las Vegas, NV 89107
                                                                  9

                                                                 10                                                             Matthew I. Knepper, Esq.
                                                                                                                                Miles N. Clark, Esq.
                                                                 11                                                             KNEPPER & CLARK LLC
                                                                                                                                5510 S. Fort Apache Rd, Suite 30
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                                                                Las Vegas, NV 89148-7700
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                                Attorneys for Plaintiff
                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                         19
